                     IN THE UNITED STATES DISTRICT COURT
                          FOR THE DISTRICT OF KANSAS



PALMER AND DAVID PROPERTIES,
           Plaintiff,

       vs.                                              No. 19-1058-JTM

A-1 GARAGE DOOR SERVICES,
            Defendant.




                            MEMORANDUM AND ORDER


       Plaintiff Palmer and David Properties commenced this civil action in Sedgwick

County, Kansas District Court to recover for rent due on a commercial property located

in Wichita, Kansas. Lessee and Defendant A-1 Garage Door Services removed the action

to this court (Dkt. 1), and moved to dismiss the action after submitting evidence the rent

had been paid. (Dkt. 3). Palmer and David filed no response to the motion to dismiss. On

June 17, 2019, this court granted A-1’s motion for good cause shown and pursuant to

D.Kan.R. 7.4, which provides that when a party fails to respond, “the court will consider

and decide the motion as an uncontested motion.”

       Shortly after the court entered judgment, A-1 moved for reasonable attorney fees,

citing Section 18 of the lease, which provides that ““[i]n case suit should be brought for

recovery of the premises, or for any sum due hereunder, or because of any act which may

arise out of the possession of the premises, by either party, the prevailing party shall be
entitled to all costs incurred in connection with such action, including a reasonable

attorney’s fee.” As before with the motion to dismiss, plaintiff has filed no response to

the defendant’s motion.

      The motion is accordingly granted for good cause shown and under Rule 7.4. The

plaintiff’s collection action was a “suit … brought for [a] sum due,” and the lessee

defendant having obtained dismissal of the action was the “prevailing party.” See

Szoboszlay v. Glessner, 233 Kan. 475, 482, 664 P.2d 1327 (1983). The court has reviewed the

time records attached to defendant’s motion, and finds that the $5,194 fee requested by

the defendant is reasonable in light of the hours expended, the circumstances of the case,

and the amount in controversy.

      IT IS ACCORDINGLY ORDERED this day of August, 2019, that the defendant’s

Motion for Attorney Fees (Dkt. 10) is hereby granted.




                                         J. Thomas Marten
                                         J. Thomas Marten, Judge




                                            2
